Citation Nr: 1015040	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the Army Reserves from September 1983 to November 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the appellant's claim for a 
bilateral foot disorder. 

This case previously reached the Board in December 2006.  At 
that time, the appellant's service connection claim was 
remanded for further development.  The case was then returned 
to the Board for further appellate consideration in June 
2009.  

In the June 2009 decision, the Board denied the appellant's 
claim for entitlement to service connection for a bilateral 
foot disorder.  The appellant subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In January 2010, the Secretary of Veterans 
Affairs and the appellant, through her attorney, filed a 
Joint Motion for Remand (Joint Motion) to vacate the Board's 
June 2009 decision.  In the Joint Motion, the parties 
requested that the Board's denial of the appellant's claim 
for service connection for a bilateral foot disorder be 
vacated and remanded to the Board.  The Joint Motion was 
accepted by the Court in January 2010, and the case has been 
returned to the Board for further consideration consistent 
with the Joint Motion.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.




REMAND

To adequately address the provisions of the Joint Motion, the 
appellant's claim must be remanded for further development of 
the evidence in the form of a more thorough VA medical 
examination and opinion regarding the nature and etiology of 
the appellant's bilateral foot disorder.

As noted above, this case was first before the Board in 
December 2006.  At that time, the Board directed the AOJ to 
provide a VA medical examination regarding the appellant's 
claim.  The remand directed the VA medical examiner to 
provide a "detailed account of all pathology found to be 
present."  The examiner was to "offer an opinion as to 
whether any disorders found, in particular her condition that 
led to a podiatric surgery in 1983, is at least as likely as 
not (50 percent or more probability)... began during, was 
aggravated by, or as the result of some incident of active 
service or ACDUTRA and INACDUTRA in the Army Reserve."  

The AOJ provided the requested VA medical examination in 
August 2007; however, the Joint Motion indicates that this 
examination was inadequate to satisfy the December 2006 Board 
remand in accordance with Stegall, supra.  First, 
specifically, the Joint Motion indicates that "the examiner 
did not discuss the appellant's 'condition that led to 
podiatric surgery in 1983' as was explicitly required."  
Second, the Joint Motion indicated that "although the 
examiner recognized the appellant's foot swelling and 
inability to stand for long periods of time, he failed to 
state the 'reasons why' he could not provide an opinion as to 
the cause of these symptoms, as directed by the remand."  

In reviewing the June 2009 Board decision, the Joint Motion 
concluded that the June 2009 Board decision failed to ensure 
that the August 2007 VA medical examination complied with the 
December 2006 Board remand instructions.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Id.  

Therefore, in order to address the issues presented by the 
January 2010 Joint Motion, a new VA medical examination and 
opinion is required to fulfill the Board's duty under 
Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with a VA 
podiatric examination, by an 
appropriate specialist, to determine 
the nature and etiology of any current 
bilateral foot disorders, and to 
determine whether any of the 
appellant's current bilateral foot 
disorders, may be caused by, aggravated 
by, or otherwise related to the 
appellant's ACDUTRA service from 
September 1983 to November 1983.  She 
is hereby advised that failure to 
report for her scheduled VA 
examination, without good cause, may 
have adverse consequences for her 
claim.  

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of her pertinent medical history 
- including, in particular, the 
records of the treatment in question.  
The examination report must indicate 
whether such review was accomplished.  

	The VA examiner should provide a 
thorough review of the history of any 
disorders of the appellant's feet, and 
must address specifically:

A)	The appellant's ACDUTRA bilateral 
ankle pain with grade I swelling 
with mild edema as documented by 
the appellant's service treatment 
records in September 1983.

B)	The appellant's representative's 
July 2004 contention that her foot 
condition is due to the "ill 
fitting boots and shoes that she 
was issued" during her military 
service.

C)  The appellant's post-service 1983 
foot surgery, indicated by the 
appellant as involving the removal 
of bone from her baby toes, 
bilaterally (as indicated in a 
statement provided by the 
appellant in May 2003, as well as 
in statements provided by G.J., 
W.W., and B.A. in October 2003).  
The appellant's post-service 
surgery was also noted by the 
private treatment record dated in 
July 2003 provided by Dr. M. 
Cohen, D.P.M. which states that 
the appellant had previous surgery 
on "both 5th toes with resection 
of the head of the proximal 
phalanx and the base of the middle 
phalanx bilaterally," and the 
August 2007 VA medical examination 
which states that "both fifth toes 
have had a partial proximal 
phalangectomy."  This history must 
be addressed, and its relationship 
to the appellant's service, if 
any, must be explained.  If an 
explanation cannot be provided, 
the examiner must explicitly state 
this, and provide the reason that 
this cannot be provided.

D)  The appellant's post-service 
history regarding a bilateral foot 
disorder, including the records of 
treatment for the appellant's feet 
by Dr. M. Cohen from March 1994 to 
May 2003, her statements regarding 
her history of a bilateral 
disorder, as well as the 
statements provided by L.N., G.J., 
W.W., and B.A. in October 2003.  

	In doing so, the VA podiatric examiner 
should provide a detailed case history 
for the appellant, including the above, 
and any new information obtained 
subsequent to this remand.  

	After such a review has been 
accomplished and documented, the 
examiner should provide a comprehensive 
evaluation of any current disorders of 
the feet that the appellant is 
currently experiencing.  If necessary, 
the VA podiatric examiner should 
provide an explicit timeline and 
history to delineate the relationship 
between any different bilateral 
disorders of the feet and the 
appellant's service.

	After doing this, the examiner should 
then answer the following question:  is 
it at least as likely as not (a 50 
percent or greater likelihood) that any 
current disorder of the feet is caused 
by, aggravated by, or otherwise related 
to the appellant's ACDUTRA service from 
September 1983 to November 1983?  

	Any opinions expressed by the examiner 
must be accompanied by an explanation 
of the rationale for the opinion 
expressed.  If the examiner cannot 
provide such an opinion, this should be 
clearly stated, and the reasons such an 
opinion cannot be provided must also be 
provided in the examination report.

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  

2.	Then review the appellant's claims file 
and ensure that the foregoing 
development action has been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further adjudication.

3.	After completing the above development, 
the AOJ should readjudicate the issue 
on appeal, considering any new evidence 
secured since the September 2008 
supplemental statement of the case 
(SSOC).  If this claim is not granted 
to the appellant's satisfaction, send 
her and her representative another SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


